Citation Nr: 0840919	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-05 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition.

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2005 letter, the RO informed the veteran of its 
action regarding his request for a Travel Board hearing 
before a Veterans Law Judge.  However, on a form returned to 
the Board that same month, the veteran indicated he wished to 
withdraw his hearing request.  Therefore, the Board finds 
that all due process has been met with respect to the 
veteran's hearing request.

In a July 2007 decision, the Board denied the veteran's 
claims.  The veteran subsequently appealed these issues to 
the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision and 
remand the veteran's claims for readjudication.  In a June 
2008 Order, the Court granted the joint motion, vacated the 
Board's July 2007 decision, and remanded this case to the 
Board for readjudication.

The issue of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability resulting from 
service has not been demonstrated, nor was sensorineural 
hearing loss manifested within one year after separation from 
active duty.

2.  In a May 1992 decision, the Board declined to find that 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder.

3.  Some of the evidence added to the record since the May 
1992 decision is not cumulative and redundant, it raises a 
reasonable possibility of substantiating the claim, and, in 
conjunction with evidence previously assembled, relates to 
the unestablished fact of whether the veteran manifested a 
psychiatric disorder in service.


CONCLUSIONS OF LAW

1.  A chronic bilateral hearing loss disability was not 
incurred in or aggravated by service, and a sensorineural 
hearing loss disability may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Evidence submitted since the May 1992 decision wherein 
the Board declined to find that new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for a psychiatric disorder is new and material; 
thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

A letter dated in May 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed of what the evidence needed to show in 
order to substantiate a service connection claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
While the veteran was not provided with such notice, since 
the claim for service connection is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

VCAA notice was provided in May 2003, prior to the August 
2003 RO rating decision.  The Board is unaware of any 
outstanding evidence or information that has not already been 
requested.  Therefore, the Board is satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Neither the veteran nor his 
representative has contended that any evidence relative to 
the issue decided herein is absent from the record.  The 
veteran has not been afforded an examination on the issue 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  However, the Board finds, as will be discussed 
below, that there is no competent evidence suggesting that 
the veteran's hearing loss is related to his active service.  
As such, an examination is not warranted.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

Hearing Loss

The veteran has contended that he has hearing loss that is 
related to his military service.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385 (2007).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for any 
complaints or diagnoses regarding hearing loss.

In October 1969, the veteran underwent VA examination for a 
separate disorder.  Examination of his ears was normal, and 
it was specifically indicated that no hearing loss was noted.

A February 1970 private treatment record shows the veteran 
complained of earaches.  He indicated that when he heard 
talking around him, there was no problem.  He had pain when 
it was quiet.  Shaking his head relieved the pain.  Upon 
examination, hearing was 20/20 in each ear.  No diagnosis was 
given regarding the veteran's ears or hearing.

In February 1971 and in June 1973, the veteran underwent VA 
examination for a separate disorder.  On both occasions 
examination of the ears was normal, and it was specifically 
indicated that no hearing loss was noted.

In August 1975, the veteran underwent VA examination.  He 
complained of hearing loss in the right ear and ringing.

In his April 2003 claim, the veteran indicated that his 
hearing loss began in 1966 while he was in service.

April 2003 VA outpatient treatment records show the veteran 
complained of hearing loss since he incurred noise exposure 
during the Vietnam War.  He stated he was exposed to a loud 
gun blast on board a troop carrier in 1966 and noticed 
hearing loss and tinnitus at that time.  The diagnosis was 
right ear normal hearing through 2000 Hertz with a severe 
precipitous sensorineural hearing loss at 3000 to 8000 Hertz.  
The left ear had normal hearing through 4000 Hertz with a 
moderate ultra high frequency loss.  Speech discrimination 
was good in the right ear and excellent in the left ear.

Private treatment records dated in May and June 2003 show the 
veteran complained of hearing loss since 1966.  The initial 
assessment was subjective hearing loss in the left ear and a 
history of noise exposure.  The June 2003 records show the 
veteran's audiogram revealed high frequency hearing loss in 
the right ear and mild high frequency hearing loss in the 
left ear.  The veteran had normal hearing in the right ear 
from 250 to 2000 Hertz with moderate hearing loss at 4000 
Hertz.  He had normal hearing in the left ear from 250 to 
4000 Hertz with mild sensorineural hearing loss at 8000 
Hertz.  The veteran's audiogram was reported on a chart and 
not transcribed by the physician.  It was noted to be 
consistent with noise exposure.

An April 2004 private treatment record shows the veteran 
underwent an audiogram.  The chart showing the veteran's 
results from an air conduction study was not transcribed.  
However, the provider noted that the veteran's speech 
recognition threshold was not consistent with the pure tone 
average.  The veteran was inconsistent with his responses.  
This might indicate non-organic hearing loss.  The retest 
reliability was indicated as fair or poor.

A July 2004 VA outpatient treatment record shows the veteran 
presented with essentially normal hearing in the left ear and 
normal hearing to 2000 Hertz with a moderate hearing loss 
from 3000 to 8000 Hertz in the right ear.  He had excellent 
to fair word recognition ability in both ears.

An August 2005 VA outpatient record shows the veteran 
continued to have normal hearing in his left ear and moderate 
high frequency sensorineural hearing loss in his right ear.

A March 2006 private treatment record shows the veteran had 
moderate to moderately severe sensorineural hearing loss in 
the right ear and mild to moderate high frequency 
sensorineural hearing loss in the left ear.

Based on a review of the record, the Board finds that there 
is a lack of evidence to warrant an award of service 
connection for hearing loss.  The Board notes that all of the 
veteran's audiological findings are only reported on charts 
and not transcribed by the physician or audiologist.  
However, the Board concludes that it appears the auditory 
threshold in at least one of the veteran's ears was 40 
decibels or greater at one or more frequencies.  Since the 
charts appear to reflect this level of disability, and the 
veteran is afforded the benefit of the doubt, the Board finds 
that the veteran's hearing loss in at least one ear does rise 
to the level of a disability for VA benefit purposes.  38 
C.F.R. § 3.385.

Therefore, at issue is whether the veteran's hearing loss is 
related to his active service.  The veteran has contended 
that he experienced acoustic trauma in service and has had 
hearing loss since 1966.  However, the evidence dated at that 
time contradicts the veteran's recent statements regarding 
his medical history.  Hearing loss was specifically noted as 
not present when the veteran was examined by VA in October 
1969, February 1971, and June 1973.  The veteran did not 
complain of hearing loss to these examiners.  He did not 
complain of hearing loss to a medical professional until the 
August 1975 VA examination, which occurred more than eight 
years after separation from service.  The Board finds that 
the evidence showing the veteran had no hearing loss in 1969, 
1971, and 1973 and did not report hearing loss to a medical 
professional until 1975 is more probative than his recent 
statements indicating that his hearing loss began in 1966.  
Furthermore, when the veteran first reported hearing loss in 
1975, he did not state that it began in service or describe 
any history of acoustic trauma.  In light of this 
contradictory, contemporaneous medical evidence, the 
veteran's recent statements regarding his history of hearing 
loss are not credible.

In addition, a review of the claims file shows the veteran 
filed numerous claims of entitlement to service connection 
beginning in 1968.  However, he did not raise a claim of 
entitlement to service connection for hearing loss until 
2003.  Therefore, while the veteran has attempted to show 
continuity of his hearing loss since service, the Board finds 
that the more probative and credible evidence demonstrates 
that he did not complain of such symptoms until at least 
eight years after separation and denied them before that 
time.  Thus, continuity of symptomatology since service is 
not demonstrated.

At issue then, is whether the veteran's current hearing loss 
can be related to events during his active service.  The 
veteran reports acoustic trauma in service.  However, there 
is no competent opinion of record showing a relationship 
between the veteran's currently diagnosed hearing loss and 
any incident or event during service.  While the veteran has 
contended that his hearing loss is due to noise exposure in 
service, he has not been shown to have the requisite medical 
knowledge to provide a competent opinion on the etiology of 
his disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 
(2007).

The Board notes that 2003 private treatment records indicate 
the veteran's hearing loss was consistent with noise 
exposure.  However, this treatment provider did not 
specifically suggest that the veteran's hearing loss was 
consistent with in-service noise exposure.  Furthermore, the 
veteran reported during that treatment that he had hearing 
loss since 1966.  As indicated above, this statement by the 
veteran is not credible.  Therefore, any opinion offered on 
the basis of this history, even one from a medical 
professional, is not competent.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Therefore, the Board finds that the evidence demonstrates 
that the veteran's hearing loss is not related to his active 
service.  As the evidence preponderates against the claim of 
entitlement to service connection for hearing loss, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  Gilbert v. Derwinski, supra.

Psychiatric Disorder

As noted above, service connection may be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection is also warranted for psychoses 
that become manifest to a degree of 10 percent within one 
year from the date of termination of service.  38 C.F.R. §§ 
3.307, 3.309.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

With the above criteria in mind, the relevant evidence will 
be summarized.  A May 1992 Board decision declined to find 
that new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.

The evidence of record at the time of the May 1992 Board 
decision included the veteran's service medical records.  An 
April 1968 entry shows the veteran's nerves and temper were 
bothering him.  The veteran's June 1968 separation 
examination report showed he was psychiatrically normal.  At 
that time, the veteran noted a history of nervous trouble.  
No details were provided.

Post-service, the veteran underwent VA examination in October 
1968 for an unrelated disorder.  The neurological examination 
noted that there was no evidence of a nervous disorder.

January 1970 private medical reports show the first diagnosis 
for the veteran of any psychiatric disorder.  The assessment 
was schizophrenia, paranoid type.  The veteran denied any 
history of psychiatric treatment or hospitalization.

The veteran continued to receive treatment for and diagnoses 
of paranoid schizophrenia as shown in a December 1972 private 
treatment record and June 1973, August 1975, September 1979 
through May 1980, and August 1989 VA outpatient, examination, 
and hospitalization reports.

Evidence added to the claims file since the May 1992 Board 
decision includes the veteran's service personnel records.  
They indicate the veteran was tried by a Special Court 
Martial in May 1968.  He was charged with four violations of 
the Uniform Code of Military Justice, including failing to 
appear for duty, failure to respond to a command, and failure 
to obey orders.  He was sentenced to hard labor for six 
months.

A June 1992 VA outpatient treatment record shows the veteran 
received a diagnosis of rule out schizophrenia.

In a June 2004 written statement, the veteran's attorney 
contended that schizophrenia often began with the person 
showing symptoms that were not necessarily associated with 
that disorder.  In addition, the median age for males to have 
their first psychotic episode associated with schizophrenia 
was in the mid-20s.  The veteran also submitted general 
articles regarding schizophrenia and its onset.

In a July 2004 written statement, the veteran's attorney 
contended that the veteran's schizophrenia was the result of 
his having injured his head in service.  The veteran's 
service medical records show he cut his head on a box.  The 
veteran's attorney contended that this led to his 
schizophrenia.

In July 2004, a friend of the veteran indicated that he had 
been friends with the veteran for forty years.  He indicated 
that the veteran did not return from Vietnam the same person 
he was when he went there.  He returned with a diminished 
mental capacity and depression and his thoughts got 
scrambled.

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted and the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened.  Specifically, service personnel 
records showing the veteran had been tried by a Special Court 
Martial in service have been added to the file.  As these 
records relate to the veteran's behavior in service, and they 
are service department records not previously associated with 
the claims file, the Board finds that they are new and 
material, and the veteran's claim is reopened.  See 38 C.F.R. 
§ 3.156 (c) (2007).  Further adjudication of the veteran's 
claim will be accomplished on remand, discussed below.


ORDER

Service connection for hearing loss is denied.

The application to reopen the claim of entitlement to service 
connection for a psychiatric disorder, claimed as a nervous 
condition, is granted.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for a psychiatric disorder, the Board notes that 
newly associated evidence shows that the veteran was tried by 
a Special Court Martial in service for certain behaviors and 
sentenced to hard labor.  In light of this evidence, the 
Board finds that a remand is necessary for a medical 
professional to review the veteran's claims file and 
determine whether his currently diagnosed psychiatric 
disorder was manifested in service.

Accordingly, the case is REMANDED for the following action:

Provide the veteran's claims file and 
service records to a VA examiner, who 
should review the evidence and provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50/50 
probability) that the veteran's 
psychiatric disorder was manifested during 
his period of active duty.  The examiner 
is specifically asked to reference the 
veteran's in-service complaints of 
nervousness and his trial by Special Court 
Martial along with allother evidence of 
record.  A rationale should be provided 
for all opinions given.  Should the 
examiner determine that another 
examination of the veteran would aid in 
forming an opinion, such examination 
should be scheduled.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


